Citation Nr: 0733273	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 50 percent prior to January 3, 
2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to June 
1969.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision issued by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Newark, New Jersey that denied an 
evaluation in excess of 50 percent for the appellant's post-
traumatic stress disorder disability prior to April 11, 2001, 
when a 100 percent evaluation was assigned. 

The appellant then appealed the denial of an increased 
evaluation prior to April 11, 2001.  After a May 2005 Board 
hearing was held at the RO, the Board issued a decision, in 
December 2005, in which an evaluation of 100 percent was 
assigned effective January 3, 2000; a higher evaluation was 
denied prior to that date.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  

In August 2007, the parties filed a Joint Motion for Partial 
Remand and requested that the portion of the Board's decision 
that denied an evaluation in excess of 50 percent for the 
appellant's PTSD disability prior to January 3, 2000 be 
vacated and remanded.  The basis for the Motion for Partial 
Remand was that the Board had provided inadequate reasons and 
bases for its decision.  There was no disagreement with the 
Board's finding that the appellant did not submit a timely 
substantive appeal as to the RO rating decision of April 1998 
that denied an evaluation in excess of 50 percent for the 
PTSD disability.  Nor was there any disagreement with the 
Board's finding that the veteran submitted a claim for an 
increased evaluation for his PTSD disability in June 1998.

An August 2007 Order of the Court granted the Joint Motion 
and vacated the Board's decision.  The issue on appeal was 
remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).


FINDING OF FACT

At the time of the appellant's June 11, 1998 VA hospital 
admission for psychiatric treatment, his PTSD was manifested 
by such symptoms as depression, suicidal ideation, sleep 
disturbances, nightmares, hopelessness, survivor guilt, 
feelings of isolation, outbursts of anger, and difficulty 
with interpersonal interaction; he was considered 
unemployable on discharge from the hospital.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a 100 percent rating for the PTSD disability 
were met as of June 11, 1998.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
(Diagnostic Code 9411) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim by the correspondence from the RO dated in November 
2003.  That document informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In that document, the RO also informed the appellant about 
what was needed to establish an increased rating.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA obtained the appellant's VA medical records.  
The appellant was afforded a VA examination and a Board 
hearing at the RO.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Although the RO did not advise the veteran of such 
information, the entire period from the date of the claim 
until the grant of a 100 percent evaluation (January 3, 2000) 
is under appellate review.  The appellant was also provided 
with notice as to the clinical findings needed for higher 
evaluations for that disability, as well as the assistance VA 
would provide.  Therefore, proceeding with this matter in its 
current procedural posture would not inure to the appellant's 
prejudice.  Furthermore, given the favorable outcome below, 
no conceivable prejudice to the veteran could result from 
this adjudication.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

As exemplified by his May 2005 testimony, the appellant 
contends that his PTSD disability was of greater severity 
than was contemplated by the 50 percent evaluation that was 
assigned prior to January 3, 2000.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
weight of such evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Review of the medical evidence of record reveals that the 
appellant was admitted to a VA hospital for psychiatric 
treatment on June 11, 1998.  The June 21st discharge summary 
indicates that the appellant was admitted for depression and 
suicidal ideation.  He had previously been hospitalized for 
psychiatric treatment from July 16, 1997 to August 31, 1997; 
thereafter, he was in receipt of treatment that included a 
PTSD group, marriage counseling and a stress group.  The 
appellant's PTSD symptomatology in June 1998 included 
problems with sleep, nightmares, depression, suicidal 
thoughts and feelings of isolation, hopelessness and survivor 
guilt.  His mood was noted to be dysphoric at times.  His 
affect was constricted at times.  While his judgment did not 
seem to be impaired, he had only some insight.  While the 
appellant was considered competent for medical and financial 
purposes at the time of discharge, he was not considered 
employable.

After the appellant was discharged, he continued to receive 
VA outpatient treatment until he again entered VA residential 
treatment in January 2000, just eighteen months after his 
previous hospitalization.  An October 1999 individual 
psychology treatment note indicates that the appellant had 
been inappropriately engaging in ongoing arguments with 
another group member that were detrimental to the therapeutic 
process for the group members.  These arguments were 
described as 'all-out angry diatribes'.  The appellant was 
advised to stop challenging other group members in a 
provocative manner.  A December 1999 psychology individual 
treatment note indicates that the appellant had been arrested 
for terrorristic threats against a neighbor.  Apparently he 
had threatened to shoot a woman neighbor over loud music at 
her house.  The police felt it necessary to confiscate the 
appellant's gun collection.  

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, VA 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

The appellant has exhibited deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to such symptoms as near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, as well as impaired impulse 
control, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships.  He has also 
exhibited suicidal ideation and severe social impairment.  In 
addition, the appellant has engaged in grossly inappropriate 
behavior both during group therapy sessions and in 
interactions with his neighbor.  He was even arrested due to 
his inappropriate and threatening behavior.

The evidence reported above reflects that, since at least 
June 1998, the appellant has exhibited some PTSD symptoms 
that are enumerated among the criteria of both the 70 percent 
and 100 percent ratings.  He has also had repeated 
hospitalizations for treatment of his PTSD disability, with 
no enduring remission of his symptoms.  After the June 1998 
hospitalization, the appellant did not demonstrate much 
capacity for adjustment in that he was arrested for 
terrorrisitic threats and he was disruptive during group 
therapy. 

While further medical inquiry could be conducted with a view 
towards resolution of this question, it is doubtful that such 
research would assist the Board in its inquiry.  In reaching 
the decision to grant a higher 100 percent rating for the 
veteran's PTSD, the Board has considered the rating criteria 
in the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence 
of a specified quantity of symptoms in the rating schedule to 
warrant the assigned rating for PTSD.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Affording the veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that the criteria for a 100 
percent rating for PTSD have been met since the date of the 
claim for an increased evaluation, June 11, 1998.  Therefore, 
entitlement to a100 percent disability rating for PTSD is 
granted, effective June 11, 1998.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted as of June 11, 1998, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


